DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections
The objection to claim 16 has been withdrawn. 

Claim Rejections - 35 USC § 112
The rejection of claims 4 & 19 under 35 USC § 112(b) has been withdrawn. 

The previous rejection of claims 10-14 has been withdrawn. 

Claim Rejections - 35 USC § 103
Applicants’ arguments with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered but they are not persuasive. 
The applicants argued that YANAI fails to teach or suggest the newly added limitation the at least one common concept differs from a textual tag.
The examiner respectfully disagrees.
As taught in YANAI on page 9: 
For each of those images, the system calculates a score that represents the intensity of the relation between the image and the query keywords… The score is calculated by checking the following conditions. 
Condition 1: Every time one of the following conditions is satisfied, 3 points are added to the score. 
* If the image is embedded by the “SRC IMG” tag, the “ALT” field of the “SRC IMG” includes the keywords. 
*If the image is linked by the “A HREF’” tag directly, the words between the “A HREF” and the “/A” include the keywords. 
*The name of the image file includes the keywords. 
Condition 2: Every time one of the following conditions is satisfied, 1 point is added. ° The “TITLE” tag includes the keywords.  
*The “H1, ...H6” tags include the keywords, assuming these tags are located just before the image embedding one. 
*The “TD” tag including the image-embedding tag includes the keywords. 
*Ten words just before the image-embedding tag or ten words after it include the keywords. 
If the final score of an image is higher than 3, the image is classified into group A. If it is higher than 1, the image is classified into group B. URLs of the images with no score are ignored. The system only fetches files whose images belong to either group A or B.
In light of YANAI teaching as noted, keywords of an image are not included in “ALT” field of the “SRC IMG” of “SRC IMG” tag if the image has a final score less than 3. 
In different words, the at least one common concept differs from a textual tag, e.g., the at least one class keyword is different from “SRC IMG” tag if the image has a final score less than 3.

Applicants’ arguments with respect to the rejection of claims 15 & 16 under 35 USC § 103 have been fully considered but they are not persuasive. Claims 15 & 16 include features analogous to claim 1. Claims 15 & 16 are unpatentable over YANAI in view of BENZARTI for at least the reasons as noted above with regard to claim 1.

Applicants’ arguments with respect to the rejection of claims 2-14 & 17-20 under 35 USC § 103 have been fully considered but they are not persuasive. Claims 15 & 16 include features analogous to claim 1. Claims 2-14 & 17-20 are rejected at least by virtue of their dependencies from claims 1 & 16.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, newly added limitation the at least one common concept differs from a textual tag was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As disclosed at paragraph [0063] in the specification, for an image showing a person wearing a parachute with the sky in the background, a tag for the image may be “skydiving.” The common concept may be the sub textual aspect “skydiving” indicating an activity that the person shown in the image is performing. Other multimedia content elements showing or otherwise illustrating people skydiving may also be associated with the tag “skydiving” and, therefore, the sub textual aspect “skydiving” is a common concept of the multimedia content elements. 
The teaching of paragraph [0063] in the specification indicates that common concept, e.g., sub textual aspect “skydiving” is a common concept, and textual tag, e.g., a tag for the image may be “skydiving”, are not different.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As recited in claim 1, each multimedia content element cluster is associated with at least one common concept (e.g., each multimedia content element cluster includes a plurality of clustered multimedia content elements sharing at least one common concept with the at least one multimedia content element, wherein the at least one common concept differs from a textual tag). 
Amended claim 10 further recites that the common concept of the multimedia content element cluster represents a sub textual information… 
1.	It is unclear whether the multimedia content element cluster is associated with the at least one common concept of claim 1 or the common concept as recited in claim 10;
2.	Claim 1 recites limitation at least one common concept. For example, the at least one common concept comprises concepts C1 & C2. It is unclear whether limitation the common concept as recited in claim 10 references to C1 or C2.

As recited in claim 1, each multimedia content element cluster is associated with at least one common concept (e.g., each multimedia content element cluster includes a plurality of clustered multimedia content elements sharing at least one common concept with the at least one multimedia content element, wherein the at least one common concept differs from a textual tag). 
Amended claim 11 further recites that the common concept of the multimedia content element cluster represents a meta aspect… 
1.	It is unclear whether the multimedia content element cluster is associated with the at least one common concept of claim 1 or the common concept as recited in claim 11;
2.	Claim 1 recites limitation at least one common concept. For example, the at least one common concept comprises concepts C1 & C2. It is unclear whether limitation the common concept as recited in claim 11 references to C1 or C2.

As recited in claim 1, each multimedia content element cluster is associated with at least one common concept (e.g., each multimedia content element cluster includes a plurality of clustered multimedia content elements sharing at least one common concept with the at least one multimedia content element, wherein the at least one common concept differs from a textual tag). 
Amended claim 12 further recites that the common concept of the multimedia content element cluster represents a user having a user device…
1.	It is unclear whether the multimedia content element cluster is associated with the at least one common concept of claim 1 or the common concept as recited in claim 12;
2.	Claim 1 recites limitation at least one common concept. For example, the at least one common concept comprises concepts C1 & C2. It is unclear whether limitation the common concept as recited in claim 12 references to C1 or C2.

As recited in claim 1, each multimedia content element cluster is associated with at least one common concept (e.g., each multimedia content element cluster includes a plurality of clustered multimedia content elements sharing at least one common concept with the at least one multimedia content element, wherein the at least one common concept differs from a textual tag). 
Amended claim 13 further recites that the common concept of the multimedia content element cluster represents a color…
1.	It is unclear whether the multimedia content element cluster is associated with the at least one common concept of claim 1 or the common concept as recited in claim 12;
2.	Claim 1 recites limitation at least one common concept. For example, the at least one common concept comprises concepts C1 & C2. It is unclear whether limitation the common concept as recited in claim 13 references to C1 or C2.

As recited in claim 1, each multimedia content element cluster is associated with at least one common concept (e.g., each multimedia content element cluster includes a plurality of clustered multimedia content elements sharing at least one common concept with the at least one multimedia content element, wherein the at least one common concept differs from a textual tag). 
Amended claim 14 further recites that the common concept of the multimedia content element cluster represents an item …
1.	It is unclear whether the multimedia content element cluster is associated with the at least one common concept of claim 1 or the common concept as recited in claim 14;
2.	Claim 1 recites limitation at least one common concept. For example, the at least one common concept comprises concepts C1 & C2. It is unclear whether limitation the common concept as recited in claim 13 references to C1 or C2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-8, 10-11, 13-14, 16 & 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YANAI [Generic Image Classification Using Visual Knowledge on the Web] in view of BENZARTI et al. [US 2012/0219191 A1], hereinafter referred to as BENZARTI.

Regarding claims 1, 16 & 16,  YANAI teaches an image classification system (YANAI, Abstract) comprising a processing circuitry (A processor is an inherited feature of the image classification system) and a memory, the memory containing instructions that, when executed by the processing circuitry to perform a method of clustering multimedia content (A memory with instructions to perform the method of classifying images is an inherited features of the image classification system).The method as taught in YANAI reads on claim 1 as shown below.

CLAIMS 1, 16 & 16
A method for clustering multimedia content, comprising:
detecting at least one clustering trigger event related to at least one multimedia content element to be clustered; 

generating at least one signature for the at least one multimedia content element, each signature representing at least a portion of the at least one multimedia content element;


determining, based on the generated at least one signature, at least one multimedia content element cluster, wherein each multimedia content element cluster includes a plurality of clustered multimedia content elements sharing at least one common concept with the at least one multimedia content element, 



wherein the at least one common concept differs from a textual tag; and 


adding, to each determined cluster, the at least one multimedia content element.

YANAI
A method for clustering digital image, comprising:
an input event of an unknown image to be classified is recognized by image classification module (YANAI, FIG. 1 & Page 171-Left Column-Lines 1-5);  
color & region signatures are generated for the unknown image, wherein a color or region signature represents a block region of the unknown image (YANAI, Pages 171 & 172- 3.2 Color Signatures & 3.3 Region Signatures);
based on the generated color & region signatures, a class is determined, wherein the determined class includes a plurality of trained images (YANAI, Page 171-Left Column- Lines 1[Wingdings font/0xE0]1 & Right Column-Lines 33[Wingdings font/0xE0]47, Page 172-Right Column-Lines 1[Wingdings font/0xE0]13), wherein the trained image and the unknown image sharing at least one class keyword (YANAI, FIG. 1 & Page 171-Left Column-Lines 1-5), 
the at least one class keyword of the unknown image is different from “SRC IMG” tag if the image has a final score less than 3 (YANAI, Page 169-Right Column);
the unknown image is added to the determined class (YANAI, Page 172-Right Column-Lines 1[Wingdings font/0xE0]13).


 YANAI does not explicitly teach the step of following the generating of at least one signature, generating, based on the generated at least one signature, at least one tag for the at least one multimedia content element.
BENZARTI teaches a method for generating tag recommendation (BENZARTI, ¶ 0010). BENZARTI further discloses the step of following the generating of at least one signature, generating, based on the generated at least one signature, at least one tag for the at least one multimedia content element., e.g., following the generating of at least one image signature for image 12 as shown at box 32 of FIG. 1, tags for image 12 are generated based on a comparison of the at least one image signature of image 12 with image signatures of a set of images (BENZARTI, FIG. 1 & ¶ 0029).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to incorporate the teaching in BENZARTI into YANAI in order to manage a class by using the tags as a clue of classification.

Regarding claims 2 & 17, YANAI further discloses that the at least one multimedia content element cluster is determined based further on the generated at least one tag (YANAI, Page 171-Left Column-Lines 1[Wingdings font/0xE0]52.4 Query Expansion and Re-gathering).

Regarding claims 3 & 18, YANAI further discloses that each multimedia content element cluster includes a plurality of multimedia content elements associated with the generated at least one tag (YANAI, Pages 169[Wingdings font/0xE0]170, 2.2 Collection Stage, 2.3 Selection Stage & 2.4 Query Expansion and Re-gathering).

Regarding claims 4 & 19, YANAI further discloses the step of querying, with respect to the generated at least one signature, a deep content classification system to obtain at least one concept structure matching the at least one multimedia content element (YANAI, Page 171- Right Column-Lines 33[Wingdings font/0xE0]47), each concept structure including a signature reduced cluster and metadata (YANAI, Page 170-2.3 Selection Stage & 2.4 Query Expansion and Re-gathering). 
BENZARTI further discloses the step of generating the at least one tag for the at least one multimedia content element based on the metadata of the at least one concept structure (As shown in BENZARTI’s FIG. 1, at least one tag 60 for image 12 is generated (BENZARTI, ¶ 0043) based on distance metric of KNN classifier 54 (BENZARTI, ¶ 0043)).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in BENZARTI into YANAI in order to manage a class by using the tags as a clue of classification.

Regarding claims 5 & 20, YANAI further discloses that each multimedia content element cluster is associated with at least one portion of a signature that is common to the plurality of clustered multimedia content elements of the multimedia content element cluster and to the at least one multimedia content element (YANAI, Page 171- Right Column-Lines 33[Wingdings font/0xE0]47).

Regarding claim 6, YANAI further discloses the steps of 
determining, based on the generated at least one signature, whether an existing multimedia content element cluster sharing a common concept with the multimedia content element can be found (YANAI, Page 171- Right Column-Lines 33[Wingdings font/0xE0]47); and 
generating another multimedia content element cluster, when it is determined that an existing multimedia content element cluster sharing a common concept with the multimedia content element cannot be found (YANAI, Page 169-Right Column-Lines 28[Wingdings font/0xE0]39).

Regarding claim 7, YANAI further discloses that the at least one signature is generated via a signature generator system (YANAI, Abstract on page 167 & Pages 171[Wingdings font/0xE0]172- 3.2 Color Signatures & 3.3 Region Signatures), wherein the signature generator system includes a plurality of at least partially statistically independent computational cores, wherein the properties of each computational core are set independently of properties of each other computational core (YANAI, FIG. 1-Pages 168[Wingdings font/0xE0]171).

Regarding claim 8, YANAI further discloses that the detected at least one clustering trigger event includes receiving a request to cluster the at least one multimedia content element (YANAI, FIG. 1 & Page 171-Left Column-Lines 1-5), wherein the request includes at least one of: the at least one multimedia content element, at least one identifier of the at least one multimedia content element, and at least one location of the at least one multimedia content element (YANAI, FIG. 1 & Page 171-Left Column-Lines 1-5).

Regarding claim 10, YANAI further discloses that for a multimedia content element cluster of the at least one multimedia content element cluster, the common concept of the multimedia content element cluster represents a sub textual information out of (a) activities or actions being performed (YANAI, FIG. 6-Special Event Class), and (b) relationships among individuals shown in the at least one multimedia content element.

Regarding claim 11, YANAI further discloses that for each multimedia content element cluster of the at least one multimedia content element cluster, the common concept of the multimedia content element cluster represents a meta aspect indicating information about an acquisition of the at least one multimedia content element (YANAI, FIG. 6).

Regarding claim 13, YANAI further discloses that for each multimedia content element cluster of the at least one multimedia content element cluster, the common concept of the multimedia content element cluster represents a color included in the multimedia content element (YANAI, Page 171-3.1 Signatures and Earth Mover’s Distance & 3.2 Color Signatures).

Regarding claim 14, YANAI further discloses that for each multimedia content element cluster of the at least one multimedia content element cluster, the common concept of the multimedia content element cluster represents an item captured in the multimedia content element (YANAI, Page 169-2.2 Collection Stage).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YANAI [Generic Image Classification Using Visual Knowledge on the Web] in view of BENZARTI et al. [US 2012/0219191 A1], hereinafter referred to as BENZARTI, and further in view of ZERNIK et al. [US 2002/0038299 A1], hereinafter referred to as ZERNIK.

Regarding claim 9, YANAI further discloses the step of storing, in a data storage, the at least one cluster including the added at least one multimedia content element (YANAI, FIG. 1 & Page 171-Left Column-Lines 1-5, wherein a data storage, e.g., a database, is implied in YANAI). 
YANAI does not explicitly teach that each cluster is stored in a separate location of the data storage.
ZERNIK teaches that each cluster is stored in a separate location of the data storage (As shown in ZERNIK’s FIG. 8, each cluster is stored in a separate location of a database (ZERNIK, ¶¶ 0050, 0052 & 0067).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to incorporate the teaching in ZERNIK into YANAI in order to manage clusters.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YANAI [Generic Image Classification Using Visual Knowledge on the Web] in view of BENZARTI et al. [US 2012/0219191 A1], hereinafter referred to as BENZARTI, and further in view of GOKTURK et al. [US 2006/0251338 A1], hereinafter referred to as GOKTURK.

Regarding claim 12, YANAI & BENZARTI do not explicitly teach that for each multimedia content element cluster of the at least one multimedia content element cluster, the common concept of the multimedia content element cluster represents a user having a user device that captured the at least one multimedia content element.
GOKTURK teaches that the common concept represents a user having a user device that captured the at least one multimedia content element (GOKTURK, FIG. 8 & ¶¶ 0003 & 0094).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in GOKTURK into YANAI & BENZARTI in order to manage image classification. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        July 5, 2022